PEE CUEIAM.
Defendant was convicted of the crime of illegal possession of narcotics and appealed.
 The first two assignments of error relate to the-instructions of the court. In neither instance was the matter now complained of called to the trial court’s attention either by a requested instruction or by an exception to instructions given. Errors not raised or preserved in the trial court will not be reviewed on appeal in the absence of manifest injustice. State v. Avent, 209 Or 181, 183, 302 P2d 549 (1956). The matters raised by the defendant’s first two assignments of error are not of that consequence.
The third assignment contends' that the court erred in failing to conduct a hearing out of the presence of the jury to determine the issue of entrapment as a matter of law. No request was made by defendant for such a hearing. Defendant concedes that the general rule followed in practically every decision is that entrapment is a question of fact for a jury unless the evidence is so clear that it can be passed on as a matter of law by the trial judge. Coronado v. United States, 266 F2d 719, 721 (5th Cir 1959).
The judgment of the trial court is affirmed.